
	

114 HR 3107 IH: Belarus Democracy and Sanctions Enforcement Act of 2015
U.S. House of Representatives
2015-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3107
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2015
			Mr. Pearce (for himself, Ms. Michelle Lujan Grisham of New Mexico, Mr. Stewart, Mr. Coffman, Mr. Ben Ray Luján of New Mexico, Mr. Byrne, Mr. Collins of Georgia, and Mrs. Roby) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To require the continuation in effect of sanctions imposed with respect to Belarus, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Belarus Democracy and Sanctions Enforcement Act of 2015. 2.FindingsCongress makes the following findings:
 (1)The authoritarian regime of Alexander Lukashenko continues to abuse the human rights and impede the democratic aspirations of the people of Belarus, including by imprisoning leaders, restricting free media, and denying the freedom of assembly.
 (2)On June 16, 2006, the United States Government imposed sanctions with respect to entities in Belarus for the human rights abuses, public corruption, and measures to undermine democratic processes undertaken by President Lukashenko and his associates.
 (3)President Lukashenko was personally named on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.
 (4)On November 13, 2007, pursuant to Executive Order 13405 (71 Fed. Reg. 35485), the Office of Foreign Assets Control added the Belarusian State Concern for Oil and Chemistry (commonly referred to as Belneftekhim) to the list of specially designated nationals and blocked persons.
 (5)On February 2014, the Lukashenko regime spun the Joint Stock Company Belaruskali and its trading arm, the Joint Stock Company Belarusian Potash Company, out from under the Belneftekhim umbrella, with press reports at the time citing officials of the Government of Belarus as affirming that this legal maneuver was intended specifically to evade sanctions imposed by the United States.
 (6)The Country Reports on Human Rights Practices for 2013 of the Department of State stated that, in Belarus, [a]uthorities at all levels operated with impunity and failed to take steps to prosecute or punish officials in the government or security forces who committed human rights abuses.
 (7)The Government of Belarus plans to hold presidential elections in October 2015, which observers fear may not be free and may result in prolonging President Lukashenko’s authoritarian rule.
 3.Statement of policyIt is the policy of the United States— (1)to maintain all sanctions imposed with respect to Belarus in effect on the date of the enactment of this Act until the authorities of Belarus respect the human rights and democratic aspirations of the people of Belarus; and
 (2)to crack down on all attempts by Belarusian entities tied to the Government of Belarus to evade sanctions imposed by the United States.
			4.Continuation in effect of sanctions
 (a)In generalAll sanctions imposed by the United States with respect to Belarus in effect on the date of enactment of this Act shall remain in effect until the President certifies to the appropriate congressional committees that the Government of Belarus has met the conditions described in section 6(b) of the Belarus Democracy Act of 2004 (Public Law 108–347; 22 U.S.C. 5811 note).
 (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and
 (2)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives.
				5.Inclusion of Joint Stock Company Belaruskali and Joint Stock Company Belarusian Potash Company on
 the list of specially designated nationals and blocked personsNot later than 30 days after the date of the enactment of this Act, the President shall include the Joint Stock Company Belaruskali and the Joint Stock Company Belarusian Potash Company on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control.
		
